Citation Nr: 1822910	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) for service connection for cause of the Veteran's death.

2.  Entitlement to DIC under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946.  The appellant is the Veteran's surviving spouse.

This claim comes before the Board of Veterans Affairs (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Although stylized as a single issue by the RO, it is clear in the December 2015 statement of the case that the RO denied benefits both for service connection for cause of death and under 38 U.S.C. § 1318.  To make its analysis more transparent, the Board has listed these issues separately.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died on August [REDACTED], 2013 of congestive heart failure, atrial fibrillation, coronary artery disease (CAD) with contributing causes being renal insufficiency, hypertension, peripheral artery disease, and anemia.

2.  At the time of his death, the Veteran was service-connected for bilateral sensorineural hearing loss.

3.  The Veteran had been in receipt of a 100 percent rating for bilateral sensorineural hearing loss since September [REDACTED], 2004.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).

2.  The criteria for DIC under 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318; 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

At the time of his death, the Veteran was service-connected for bilateral sensorineural hearing loss.

When a veteran dies from a service-connected disability, the veteran's surviving spouse may be entitled to disability and indemnity compensation (DIC) benefits for the cause of death.  38 C.F.R. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially or materially to the veteran's death.  38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially or materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

As listed on his death certificate, the causes of the Veteran's death were congestive heart failure, atrial fibrillation, CAD with contributing causes being renal insufficiency, hypertension, peripheral artery disease, and anemia.  The death certificate also listed "service connected disability" along with the Veteran's claims number.  There was no specification as to what the disability was, though the Veteran was service-connected only for hearing loss.  Further, beside the notation was the Veteran's claims number (which in this case is not the Veteran's social security number), which seems highly unusual.  Absent from the record is a medical opinion or lay statement from the appellant regarding any connection between death and hearing loss.  Therefore, the Board finds that this notation was only an indication that the Veteran was service-connected for a condition, not that a service-connected disability caused or contributed to death.  

The Veteran's service treatment records are otherwise silent for any findings, complaints, or treatment of atrial fibrillation, coronary artery disease, renal disease, hypertension, peripheral arterial disease, or anemia.  There also is no evidence that atrial fibrillation, coronary artery disease, renal disease, hypertension, peripheral arterial disease, or anemia was manifest to a compensable degree of 10 percent within one year of the Veteran's discharge from active duty in March 1946.  The claims file contains no competent evidence or assertion that any aspect of the Veteran's military service caused or contributed to his death.

There being no credible or competent evidence that the Veteran's cause of death is related to a service, or that a service-connected disability caused or aggravated the causes of death or materially contributed to the cause of death; service connection for the cause of the Veteran's death is denied.


Compensation under 38 U.S.C. § 1318

Applicable to this case, the appellant, as surviving spouse, may receive benefits under 38 U.S.C. § 1318, if the Veteran's service-connected disabilities were continuously rated as totally disabling for 10 or more years immediately preceding death.  

The Veteran was in receipt of TDIU from September [REDACTED], 2004.  He died 8 years and 11 months and 17 days later on August [REDACTED], 2013.  The criteria for 38 U.S.C. § 1318 are not met because the Veteran was not continuously rated totally disabled by reason of service-connected disabilities for a period of 10 years or more immediately preceding death; his total evaluation was not continuously in effect from the date of discharge from military service; and he is not a former prisoner of war.  While the Board is grateful for the Veteran's service, it is bound by the laws passed by Congress and regulations promulgated by VA and lacks the authority to grant benefits in this case.  


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


